DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2021 has been entered.

Status of Claims
Claim(s) 77-79, 87-89, 93 and 97-101 is/are currently amended. Claim(s) 1-76 and 94-96 has/have been canceled. New claim(s) 102-108 has/have been added. Claim(s) 77-93 and 97-108 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claim(s) 77-93 and 97-108 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 77 and claims dependent thereon, the examiner first notes claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
With respect to the limitation, "modify a periodic recommendation based on the data indicative of the glucose level and the data indicative of the physical activity level," Applicant discloses, "Subsequently, in some embodiments, instructions stored in memory of reader device 120, when executed by the one or more reader device processors, can cause the processors to determine, based on the one or more analyte metrics and the one or more physical activity level measurements, whether to adjust a daily nutrient recommendation" (¶ [0066] of specification as e.g., adjusting nutrient recommendations accordingly for particularly active or inactive days, etc.). However, Applicant fails to disclose any algorithm for determining whether to adjust, and/or how to adjust, a daily nutrient recommendation based on glucose levels/metrics, and fails to disclose how specific categories of said recommendation (e.g., macronutrient recommendations) may be adjusted based on glucose levels and/or metrics. Specifically, while Applicant discloses measured glucose levels can be used to assess carbohydrate intake (¶ [0066]), which would, at best, permit a determination of whether a user is following a provided recommendation, there is no guidance provided as to how the glucose level data may be utilized in adjusting an overall recommendation, or individual categories of said recommendation (as recited in dependent claims 103-108) based on glucose levels/metrics. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77-79, 85-93 and 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0005499 A1 (previously cited, Catt) and US 2015/0018643 A1 (previously cited, Cole).
Regarding claims 77-78 and 93, Gaoni teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a monitoring device (integrated diabetes monitoring device 400, 500); the wearable device comprising: 
a glucose sensor at least partially disposed within the monitoring device (glucose sensor 415, 515), the glucose sensor comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose levels); 
an accelerometer disposed within the monitoring device, and configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising one or more processors (computing device 410, 510) and memory coupled with the one or more processors, wherein the memory stores instructions that 
wireless communication circuitry configured to communicate data indicative of a glucose level and a physical activity level according to BLUETOOTH communication protocol to a reader device (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and 
a reader device (communication device 120) comprising: one or more processors, memory coupled with the one or more processors, wherein the memory stores instructions that when executed by the one or more processors, cause the one or more processors to: determine a recommendation based on the data indicative of the glucose level and the physical activity level (¶ [0029] wherein communications device 120 includes at least one software application capable to process measurement or other data received from the monitoring device 110 to, e.g., recommend specific actions).
Gaoni discloses the recommendation determined by the reader device is based on data received from the monitoring device (¶ [0029]), which includes both glucose level data and physical activity level data in some embodiments (e.g., ¶ [0011]; Fig. 4, etc.), such that Gaoni suggests the recommendation is determined based on the data indicative of the glucose level and the physical activity level. Additionally, Catt teaches/suggests a system comprising a processor(s) (Fig. 3, data processing module) configured to modify a periodic recommendation based on the data indicative of the glucose level and the data indicative of the physical activity level (¶¶ [0063]-[0064] where movement and analyte readings over a set time period can be analyzed by the data etc.). 
Gaoni as modified does not expressly teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject to sense the glucose level. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of a subject (¶ [0088] invasive subcutaneous sensor; or ¶ [0113] analytical chamber containing reagents for glucose determination in extracted interstitial fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).

Cole teaches/suggests a system comprising a monitoring device (device 102) comprising and/or contained within a housing (103), wherein the monitoring device/housing comprises an in vivo glucose sensor disposed at least partially within the housing (¶ [0050] analyte sensor 104); at least one additional sensor disposed in the housing (¶ [0083] optical sensor 308; ¶ [0101] magnetic sensor 702; etc.); sensor electronics disposed within housing, etc. (¶ [0050] circuitry and a power source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the monitoring device comprising or being contained within a housing, wherein the sensors are disposed within the housing as taught and/or suggested by Cole in order to enclose and protect the components of the monitoring device (Cole, ¶ [0112]).
Regarding claim 79, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions further cause the processor(s) of the sensor electronics to determine a trend value. However, Gaoni discloses data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (¶ [0038]). Additionally, Catt teaches/suggests a similar system comprising sensor electronics including a processor(s) configured to determine a trend value, wherein recommendations are determined based on said trend (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions 
Regarding claim 85, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]). 
Regarding claim 86, Gaoni as modified teaches/suggests the sensor electronics further comprises analog front end circuitry (Fig. 5, circuitry 560) coupled with the accelerometer (Fig. 5, physical activity sensor 520 of sub-system 505) and the glucose sensor (Fig. 5, blood glucose level sensor 515 of sub-system 505). 
Regarding claims 87-89, Gaoni as modified teaches/suggests the analog front end circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data, respectively, to the processor(s) of the sensor electronics in digital form (¶ [0041] wherein front-end circuitry 560 process analog signals from sensor sub-system 505 and convert these signals to digital signals for further processing and/or transmission).
Regarding claim 90-92, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration. 
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.). 

Regarding claim 99-101, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions further comprise instructions that, when executed by the one or more processors of the sensor electronics, further cause the one or more processors of the sensor electronics to determine glucose metrics related to the physical activity.
However, Gaoni discloses data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (¶ [0038]). Additionally, Catt teaches/suggests a system comprising a processor(s) configured to determine glucose metrics related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes); determine a periodic recommendation based on the glucose metrics and the physical activity level measured (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity; ¶ [0044] wherein the system is able to effectively learn which activities result in which rates of glucose clearance and can tailor the prompts appropriately); and display, via a reader device, the recommendation (¶ [0125] wherein the prompt to engage in physical activity may be by a message generated on a display on a mobile phone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions further . 

Claim(s) 80-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster).
Regarding claims 80-84, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a MEMS (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

 Claim(s) 97, 98 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2018/0052976 A1 (Lee).
Regarding claims 97, 98 and 102, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, does not expressly teach the periodic recommendation comprises a daily nutrient recommendation. However, Catt teaches and/or suggests, in addition to recommendations related to physical activity, the processor(s) may be further configured to determine diet recommendations (e.g., ¶ [0208]). 
Lee teaches/suggests a processor(s) configured to determine a periodic recommendation based on at least one of gender, age, BMI, and activity level, wherein the periodic recommendation comprises a daily nutrient recommendation (¶ [0067] where gender, age, general activity level, etc. are evaluated to determine a daily recommendation); modify the periodic recommendation based on a measured physical activity level (¶ [0070] where the system may monitor activity of the user and adjust recommended nutrient information in accordance with activity); and to display the periodic recommendation (e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the periodic recommendation comprising a daily nutrient recommendation based on at least one of gender, age, BMI, and activity level, wherein the processor(s) is configured to modify daily nutrient based on physical activity level and to display the periodic daily nutrient recommendation as taught/suggested by Lee in order to enable providing a user with additional lifestyle management recommendations (Catt, ¶ [0208]) to, e.g., encourage compliance with a recommended diet and/or dietary goal (Catt, ¶ [0128]; Lee, Abstract). 
etc. thereof (e.g., ¶ [0130] where dietary advice is provided based on observed periods in hyperglycaemia). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being configured to modify a daily nutrient recommendation further based on data indicative of a glucose level as taught and/or suggested by Catt in order to permit the provided recommendation to further address an individual's pattern of glycemic episodes to aid in improving his/her glucose control (Catt, ¶ [0130]). 

Claim(s) 103-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 97 above, and further in view of Lee; or alternatively, over Gaoni in view of Catt, Cole and Lee as applied to claim(s) 97 above, and further in view of "Interactive DRI for Healthcare Professionals" (hereinafter "Interactive DRI").
Regarding claims 103-108, Gaoni as modified teaches and/or suggests the limitations of claim 97, as discussed above. Lee further discloses the daily nutrient recommendation comprises daily caloric intake recommendation (Fig. 6; ¶ [0067]), daily water recommendation (¶ [0084]), daily protein intake recommendation (Fig. 6; ¶ [0068]), daily fat intake recommendation (Fig. 6; ¶ [0068]), daily vitamin intake recommendation (¶ [0068] where daily goals may include daily macronutrient recommendations; ¶ [0087] where macronutrient data includes vitamin data), and 
Alternatively/Additionally, Lee teaches/suggests the daily nutrient recommendation may comprise goals that recommend daily allowances for any of various macronutrients (¶ [0066]). Interactive DRI teaches/suggests determining a daily nutrient recommendation based on at least one of gender, age, BMI, and activity level (inputs to calculator), wherein the daily nutrient recommendation comprises daily caloric intake (daily calorie needs), daily water intake (total water), daily protein intake (protein), daily fat intake (fat), daily vitamin intake (vitamins), and daily mineral intake (minerals) recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the daily nutrient recommendation comprising daily caloric, daily water, daily protein, daily fat, daily vitamin, and daily mineral intake recommendations as taught and/or suggested by Interactive DRI as a simple substitution of one set of established recommended daily allowances that can be adjusted to an individual's requirements for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
To the extent Applicant's arguments are pertinent to the rejections of record, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits the cited prior art fails to teach/suggest a system comprising, inter alia, a reader device with instructions stored in memory that cause one or more processors of the reader device to modify a periodic recommendation based on the data indicative of the glucose level and the data indicative of the physical activity level (Remarks, pg. 10). The remainder of Applicant's e.g., target activity recommendations, which are modified based on a consideration of both measured glucose levels and physical activity levels, and therefore meets the limitations of independent claim 77. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Meredith Weare/Primary Examiner, Art Unit 3791